DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2022 has been entered.

Response to Arguments
Applicant’s arguments, see page 8, filed 1/04/2022, with respect to the rejection(s) of amended claim(s) 1 and 2 under Muldoon and Dahn have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Muldoon and the new prior art Fujitani et al. (JP 2000-268861 A1, hereafter Fujitani).  Fujitani is relied upon for teaching the claimed electrolytic solution additives as detailed in the claim rejections below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-4, 9-12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muldoon et al. (US 2012/0107698 A1, hereafter Muldoon) in view of Fujitani et al. (JP 2000-268861 A1, hereafter Fujitani).
With regard to claims 1-2, Muldoon teaches an electrolytic solution for a device including a negative electrode [0040], wherein the negative electrode includes a magnesium-based material [0040], the electrolytic solution comprising a 2,2,6,6-tetramethylpiperidine derivative [0050, 0058, 0093].  Muldoon does not explicitly teach a 2,2,6,6-tetramethylpiperidine-1-oxyl or a substance of one of formulas 1-2, 1-3, or 1-5.  However in the same field of endeavor, Fujitani teaches these compounds (2,2,6,6-tetramethylpiperidine-1-oxyl derivatives 1-2 and 1-3 when R is OH or NH2) [0006-0008, 0012].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the compounds of Fujitani with the electrolytic solution of Muldoon for the benefit of suppressing a decrease in capacity after storage and capturing and deactivating radical species to stabilize solvents [Fujitani 0009-0010].
With regard to claim 3, Muldoon teaches the positive electrode contains sulfur [0041].
With regard to claim 4, Muldoon teaches a sulfone [claim 11] and a magnesium salt [0048].
With regard to claims 9-10 and 17, Muldoon teaches the electrolytic solution as detailed in the rejections of claims 1-2 above and teaches the solution is used in a battery with a magnesium based negative electrode [0040].
With regard to claim 11, Muldoon teaches the positive electrode contains sulfur [0041].
With regard to claim 12, Muldoon teaches a sulfone [claim 11] and a magnesium salt [0048].

Claims 5-8, 13-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muldoon and Fujitani as applied to claims 1-4, 9-12, and 17 above, and further in view of Nakayama et al. (US 2014/0127594 A1, hereafter Nakayama).
With regard to claims 5-8 and 13-16, Muldoon teaches the use of sulfones and magnesium salts [claim 11, 0048], but does not explicitly teach the claimed sulfones or salts.  However, in the same field of endeavor, Nakayama teaches the use of MgCl2 dissolved in dimethyl sulfone [0012-0015].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the salt and sulfone of Nakayama with the electrolytic solution of Muldoon since it is known to allow reversible precipitation and dissolution of magnesium metal and allow for a high performance electrochemical device [Nakayama 0058].
With regard to claim 18, Muldoon teaches the use of sulfones and magnesium salts [claim 11, 0048] but does not explicitly teach the claimed ratio.  However, in the same field of endeavor, Nakayama teaches the use of MgCl2 dissolved in dimethyl sulfone [0012-0015] and teaches a ratio of sulfone to magnesium salt of 6 to 16 .

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muldoon and Fujitani as applied to claims 1-4, 9-12, and 17 above, and further in view of Baker et al. (US 2013/0026409 A1, hereafter Baker).
With regard to claims 19-20, Muldoon does not explicitly teach an electrolyte layer comprising a polymer compound.  However, in the same field of endeavor, Baker teaches electrolyte layers comprising magnesium ion conductive polymers including polyethylene oxide (claim 20) [0018, 0067].  It would have been obvious to one of ordinary skill in the art to use the ion conductive polymer of Baker with the electrolyte of Muldoon for the benefit of allowing for higher voltage operational stability [Baker 0020].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737. The examiner can normally be reached Flexible schedule, typical hours 11-7 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT C THOMAS/Examiner, Art Unit 1724                                                                                                                                                                                                        
/BRIAN R OHARA/Examiner, Art Unit 1724